Citation Nr: 0706898	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-22 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922 (West 2002).

2.  Eligibility for waiver of premiums under 38 U.S.C.A. 
§§ 1922(a) and 1912 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1973 and from October 1981 to December 1987.  He died in June 
2002.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania. 

In July 2002, the appellant filed an application for 
dependency and indemnity compensation, death pension and 
accrued benefits by a surviving spouse or child.  At the time 
of the veteran's death, the veteran had a claim for an 
increased rating for PTSD pending.  The Board is referring 
the claim for an increased rating for PTSD, currently rated 
70 percent disabling, for accrued benefits purposes to the RO 
for appropriate actions.


FINDINGS OF FACT

1.  During his lifetime the veteran did not apply for RH 
insurance.

2.  The veteran was not mentally incompetent from a service-
connected disability, or otherwise, at any time.




CONCLUSIONS OF LAW

1.  The criteria for eligibility for Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922 have not 
been met.  38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 3.353 
(2006).

2.  Waiver of premiums is only available to those eligible 
for RH insurance.  38 U.S.C.A. §§ 1922(a) and 1912 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Duty to Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the 
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the appellant has 
not been provided notice of the type of evidence necessary to 
establish effective dates with respect to his claim, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that entitlement to 
the benefits sought is not warranted.  Disability ratings and 
effective dates are not to be assigned, so there can be no 
possibility of any prejudice to the appellant in not 
notifying her of the evidence pertinent to disability ratings 
and effective dates.

In an August 2003 letter, the RO informed the appellant of 
the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what she should do if she had questions or 
needed assistance.  She was, in essence, told to submit all 
pertinent evidence she had in her possession pertaining to 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran's VA medical records have been obtained.  The 
appellant has submitted private medical evidence in support 
of her claim.  The appellant has not identified, and the 
Board is not aware of, any additional obtainable evidence or 
information to substantiate this claim.  In sum, VA has 
fulfilled its duty to assist with regard to the appellant's 
claim.

The Board is satisfied that the originating agency properly 
processed the appellant's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria

Under 38 U.S.C.A. § 1922(a), an application for RH Insurance 
is considered timely if filed within two years from the date 
of service connection of a disability that is at least 10 
percent disabling.  The appellant does not claim, and the 
record does not indicate, that the veteran applied for RH 
insurance during his lifetime.  However, under 38 U.S.C.A. 
§ 1922(b), a person otherwise qualified for RH insurance who 
did not apply for such insurance will be deemed to have 
applied for and been granted such insurance if he is shown by 
the evidence to have been mentally incompetent from a 
service- connected disability: (a) during any part of the 
two-year period from the date of service connection, (b) 
remained continuously so mentally incompetent until the date 
of death, and (c) died before appointment of a guardian or 
within two years after the appointment of a guardian. 

History and Analysis

On her August 2003 substantive appeal, the appellant pointed 
out that the veteran had been rated 70 percent for his PTSD 
and that he had had an appeal pending at the Board for a 100 
percent rating for PTSD.  She asserted that the veteran had 
been rendered incompetent by his PTSD.  She reported that a 
January 2003 private medical statement shows that the veteran 
had multiple chemical dependencies and alcohol related 
problems due to his PTSD.  The appellant claimed that it was 
reasonable to assume that the veteran would have taken out 
the insurance to assist his wife after his death if he had 
not had the severe service-connected PTSD problem.  The 
appellant asserted that reasonable doubt exists and that she 
should be granted RH insurance.

Thus, the appellant is claiming entitlement to RH insurance 
because of the veteran's mental incompetence from his 
service-connected PTSD.  However, there is no competent 
evidence that indicates the veteran was mentally incompetent, 
as that term is defined by the applicable regulations, from a 
service-connected disability or otherwise, at any time, and 
every medical determination this subject found the veteran to 
be competent.

38 C.F.R. § 3.353(a) defines a mentally incompetent person as 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  
Moreover, rating agencies have the sole authority to make 
official determinations of competency and incompetency for 
purposes of insurance.  A rating agency cannot make a 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities, and where a reasonable doubt arises as to the 
veteran's competency or incompetency, it is resolved in favor 
of competency.  38 C.F.R. § 3.353(b)(1),(c),(d).

As pointed out by the appellant, a January 2003 private 
physician stated that the veteran had had multiple chemical 
dependencies and alcohol related problems due to his PTSD.  
However, this statement makes no indication as to whether 
PTSD, alcohol problems, chemical dependencies, or any other 
factor actually rendered the veteran incompetent.  
Furthermore, there are two VA examinations which indicate 
that the veteran was competent.  On VA examination in August 
1998 the veteran was noted to be employed full time and he 
was noted to be capable of managing his benefits.  A July 
2001 VA psychiatric examination report also states that the 
veteran remained capable of managing his benefits.  There is 
no finding of incompetency by any physician or the RO in the 
claims files.  There is thus no evidence that the veteran was 
incompetent as that term is defined by the applicable 
regulations.

In sum, the evidence reflects that the veteran was not at any 
time mentally incompetent from a service-connected disability 
or otherwise.  Accordingly, the veteran may not be deemed to 
have applied for and been granted such insurance.  
Consequently, his failure to apply for RH insurance during an 
applicable two-year period, or at any time thereafter, 
rendered him, and renders the appellant, ineligible for RH 
insurance.  

As to waiver of premiums under 38 U.S.C.A. § 1912, this 
benefit is available for those insured under 38 U.S.C.A. § 
1922(a), and the appellant has been found not to be qualified 
for RH insurance under this or any section of the statute.  

Accordingly, the preponderance of the evidence is against the 
appellant's claims and the claims for RH insurance under 38 
U.S.C.A. §§ 1922(a) and (b), and for wavier of premiums under 
38 U.S.C.A. §§ 1922(a) and 1912 must be denied.  


ORDER

Eligibility for Service Disabled Veterans Insurance (RH) 
under 38 U.S.C.A. § 1922 is denied.

Eligibility for waiver of premiums under 38 U.S.C.A. 
§§ 1922(a) and 1912 is denied.


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


